EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Boice, Registration No. 44,545 on March 22, 2022.

The application has been amended as follows: 

1. (currently amended)	A method comprising:
segmenting a text document into topic-based text segments, wherein the text document controls an operation of a device;
receiving, by one or more processors, an audio file that is relevant to the text document;
converting, by one or more processors, the audio file into text to create a text representation of the audio file;
segmenting the text representation of the audio file into topic-based audio segments;
matching a specific topic-based text segment from the topic-based text segments to a specific topic-based audio segment from the topic-based audio segments, wherein the specific topic-based text segment from the topic-based text segments and the 
identifying a difference between content in the specific topic-based text segment and content in the specific topic-based audio segment;
determining that novelty criteria are met by the specific topic-based audio segment based on the difference between the content in the specific topic-based text segment and the content in the specific topic-based audio segment; [[and]]
in response to determining that the novelty criteria are met by the specific topic-based audio segment, updating the content in the specific topic-based text segment with the content in the specific topic-based audio segment to create an updated version of the text document; and
utilizing the updated version of the text document to perform an action that modifies the operation of the device.

2. (original)	The method of claim 1, wherein the audio file was generated after the text document.

3. (currently amended)	The method of claim 1, further comprising:
applying, by one or more processors, natural language processing (NLP) to the text [[based]] representation of the audio file to identify candidate document updates for the text document.

4. (original)	The method of claim 1, further comprising:


5. (original)	The method of claim 1, further comprising:
determining an importance score for the specific topic-based audio segment, wherein the importance score is based on a type of change that the specific topic-based audio segment makes to the text document when updating the specific topic-based text segment; and
determining that the novelty criteria are met by the specific topic-based audio segment based on the importance score for the specific topic-based audio segment.

6. (original)	The method of claim 1, further comprising:
providing the specific topic-based audio segment to a user for feedback;
responsive to receiving the feedback from the user, updating the text document; and
	re-indexing the updated text document.

7. (original)	The method of claim 1, wherein the text document is source code that, when executed by one or more processors, causes a controller of the device to perform the action that modifies the operation of the device.


segmenting a text document into topic-based text segments, wherein the text document controls an operation of a device;
receiving an audio file that is relevant to the text document;
converting the audio file into text to create a text representation of the audio file;
segmenting the text representation of the audio file into topic-based audio segments;
matching a specific topic-based text segment from the topic-based text segments to a specific topic-based audio segment from the topic-based audio segments, wherein the specific topic-based text segment from the topic-based text segments and the specific topic-based audio segment from the topic-based audio segments are of a same topic;
identifying a difference between content in the specific topic-based text segment and content in the specific topic-based audio segment;
determining that novelty criteria are met by the specific topic-based audio segment based on the difference between the content in the specific topic-based text segment and the content in the specific topic-based audio segment;
in response to determining that the novelty criteria are met by the specific topic-based audio segment, updating the content in the specific topic-based text segment 
utilizing the updated version of the text document to perform an action that modifies the operation of the device.

9. (original)	The computer program product of claim 8, wherein the audio file was generated after the text document.

10. (currently amended)	The computer program product of claim 8, wherein the method further comprises:
applying natural language processing (NLP) to the text [[based]] representation of the audio file to identify candidate document updates for the text document.

11. (original)	The computer program product of claim 8, wherein the method further comprises:
further determining that the novelty criteria are met by the specific topic-based audio segment based on a role of a speaker who spoke the specific topic-based audio segment.

12. (original)	The computer program product of claim 8, wherein the method further comprises:
determining an importance score for the specific topic-based audio segment, wherein the importance score is based on a type of change that the specific topic-based 
determining that the novelty criteria are met by the specific topic-based audio segment based on the importance score for the specific topic-based audio segment.

13. (original)	The computer program product of claim 8, wherein the method further comprises:
providing the specific topic-based audio segment to a user for feedback;
responsive to receiving the feedback from the user, updating the text document; and
	re-indexing the updated text document.

14. (original)	The computer program product of claim 8, wherein the text document is source code that, when executed by one or more processors, causes a controller of the device to perform the action that modifies the operation of the device.
	
15. (original)	The computer program product of claim 8, wherein the program code is provided as a service in a cloud environment.

16. (original)	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
segmenting a text document into topic-based text segments, wherein the text document controls an operation of a device;
receiving an audio file that is relevant to the text document;
converting the audio file into text to create a text representation of the audio file;
segmenting the text representation of the audio file into topic-based audio segments;
matching a specific topic-based text segment from the topic-based text segments to a specific topic-based audio segment from the topic-based audio segments, wherein the specific topic-based text segment from the topic-based text segments and the specific topic-based audio segment from the topic-based audio segments are of a same topic;
identifying a difference between content in the specific topic-based text segment and content in the specific topic-based audio segment;
determining that novelty criteria are met by the specific topic-based audio segment based on the difference between the content in the specific topic-based text segment and the content in the specific topic-based audio segment;
in response to determining that the novelty criteria are met by the specific topic-based audio segment, updating the content in the specific topic-based text segment with the content in the specific topic-based audio segment to create an updated version of the text document; and


17. (original)	The computer system of claim 16, wherein the audio file was generated after the text document.

18. (original)	The computer system of claim 16, wherein the method further comprises:
further determining that the novelty criteria are met by the specific topic-based audio segment based on a role of a speaker who spoke the specific topic-based audio segment.

19. (original)	The computer system of claim 16, wherein the text document is source code that, when executed by one or more processors, causes a controller of the device to perform the action that modifies the operation of the device.

20. (original)	The computer system of claim 16, wherein the stored program instructions are provided as a service in a cloud environment.


REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2019 and 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, two Publication Number “2008312919” and “2013103401” recited in IDS filed on 02/19/2021 are not considered because they are not matching with name of Patentee/Applicant of cited document “Grobauer Gerhard”.  Please verify.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record includes Mertens et al. (Mertens), US Patent Number 10,657,954, Ju et al. (Ju), US Patent Application Publication No. US 2020/0342138 A1, and Kahn et al. (Kahn), US Patent Application Publication No. US 2007/0106508 A1.

Mertens discloses a collaborative content management system allowing multiple users to access and modify collaborative documents, wherein when audio data is recorded by or uploaded to the system, the audio data may be transcribed or summarized to improved accessibility and user efficiency (Abstract).  Mertens further discloses text transcription software translates recorded audio data to text using an algorithm to recognize words or sounds spoken in the audio data, words and sounds spoken in the audio data can be identified based on a lexicon, wherein the lexicon can be a generic or default lexicon, or can be a customized lexicon generated, for instance, 

Ju discloses receiving a file that includes data related to one or more of a first speaking party or a second speaking party, dividing the data into portions based on one or more characteristics of the data, identifying classifying characteristics of speaking party roles in each of the portions, generating, from the portions, respective data sets corresponding to the one or more of the first speaking or the second speaking party based bat least on the classifying characteristics identified, and assigning a speaking party role for one of the audio sets and/or storing one of the data sets in a memory, with an annotation identifying a speaking party role associated with the one of the data sets (Figure 3 and paragraphs [0061]-[0063], [0069], [0074], [0075]).  Ju further discloses in 

Kahn discloses methods and systems for providing a speech editor for creating a second file have text segments synchronized with an audio file (Abstract).  Kahn further discloses transcribing the audio file into a transcribed text file using a speech recognition software, loading a first window with the transcribed text file, loading a second window with a previously created text file, comparing the transcribed text file and the previously created file to find differences between the text in the transcribe text file and the text in the previously created text file, and correcting the transcribed text file based upon the differences create the final text (Figures 6 and 19).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “wherein the text document controls an operation of a device”, “determining that novelty criteria are met by the specific-based audio segment based on the difference between the content in the specific topic-based text segment and the content of the specific topic-based audio segment”, “in response to determining that the novelty are met by the specific topic-based audio segment, updating the content in the specific topic-based text segment with the content in the specific topic-based audio segment to create and updated version of the text document”, and “utilizing the updated version of the text document to perform an action that modifies the operation of the device”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177